MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                               Dec 29 2016, 9:27 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Gregory F. Zoeller
Anderson, Indiana                                        Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        December 29, 2016
Child Relationship of: D.W.                              Court of Appeals Case No.
and M.W. (Minor Children),                               48A05-1603-JT-723
                                                         Appeal from the Madison Circuit
R.W. (Father),                                           Court
Appellant-Respondent,                                    The Honorable G. George Pancol,
                                                         Judge
        v.                                               Trial Court Cause Nos.
                                                         48C02-1405-JT-39 and
Indiana Department of Child                              48C02-1405-JT-40
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016     Page 1 of 19
      Najam, Judge.


                                            Statement of the Case
[1]   R.W. (“Father”) appeals the trial court’s termination of his parental rights over

      his minor children D.W. and M.W. (collectively “Children”). Father presents

      three issues for our review:


                 1.       Whether the State presented sufficient evidence to support
                          the termination of his parental rights.

                 2.       Whether the trial court erred when it delayed entry of the
                          judgment after the final termination hearing.

                 3.       Whether the trial court denied him his right to due
                          process.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Father and S.C. (“Mother”) (collectively “Parents”) have two children together,

      namely, M.W., born April 16, 2007, and D.W., born November 25, 2008.1 On

      May 4, 2012, the Indiana Department of Child Services (“DCS”) filed petitions

      alleging that Children were Children in Need of Services (“CHINS”) due to

      Mother’s substance abuse and her physical abuse of Children’s half-sibling




      1
          Mother’s parental rights to the children were also terminated, but she does not participate in this appeal.
      Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016               Page 2 of 19
      living with them. Father was incarcerated at that time. Following a fact-

      finding hearing, the trial court adjudicated the Children to be CHINS and the

      court ordered Father “to have no contact with the child[ren] until his release

      from prison, to participate in and successfully complete all available classes

      through the Indiana Department of Correction[] to develop and improve his

      parenting skills, and to immediately contact DCS upon his release from

      incarceration.” Appellant’s App. at 24.


[4]   On May 28, 2014, DCS filed petitions to terminate the Parents’ parental rights

      to the Children. Following a hearing on August 26, the trial court took the

      matter under advisement. And on September 29, the trial court “continue[d]

      Mother’s portion [of the termination proceedings] for 180 days” and set the

      matter for review on February 24, 2015. Id. at 3. At a fact-finding hearing on

      February 24, Mother failed to appear, but Mother’s attorney was present, and

      Father did not appear, either in person or by counsel. On April 17, 2015, the

      trial court terminated Mother’s parental rights to Children.2 And on March 1,

      2016, the trial court terminated Father’s parental rights to Children. In support

      of its order, the trial court entered the following findings and conclusions: 3




      2
        Mother had demonstrated good progress with her case plan until she had a relapse in March 2014. Given
      that evidence, the trial court opted to continue the matter for 180 days with respect to the petitions DCS filed
      against Mother only.
      3
        The trial court issued separate orders for each child, but each order included the same findings and
      conclusions.
      Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016             Page 3 of 19
        3.) On 5/4/12, a Child In Need of Services (“CHINS”) Petition
        was filed under cause number 48C02-1205-JC-89, due to the
        biological mother having tested positive for illegal drugs,
        admitting to using other illegal drugs, and for one of the children
        in the home having bruising to that child’s face from the child's
        mother hitting that child.

        4.) On 5/23/12, an initial hearing was conducted on the CHINS
        petition, at which the mother and father were present. Counsel
        was appointed for both parents and the biological parents
        admitted to the allegations of the petition at this hearing and to
        the status of the child as a CHINS. The children remained in the
        home of the child’s mother to this point in the CHINS
        proceedings.

        5.) On 6/20/12, a disposition hearing was conducted on the
        CHINS petition, at which the father was present and represented
        by counsel. The child’s father was in incarceration and had been
        from the outset of the CHINS proceedings. The child’s father
        was ordered to have no contact with the child until his release
        from prison, to participate in and successfully complete all
        available classes through the Indiana Department of Corrections
        to develop and improve his parenting skills, and to immediately
        contact DCS upon his release from incarceration.

        6.) On 7/31/12, the child and siblings were removed from the
        mother’s home due to the mother being evicted from the family
        home and her related entrance to in-patient treatment for her
        ongoing substance abuse. The child’s father remained in
        incarceration.

        7.) At permanency and review hearings conducted on the
        CHINS petition on 5/15/13 and 11/20/13, the juvenile court
        found that the father had not complied with the child’s case plan
        or fulfilled his parental obligations due to the father’s continued
Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 4 of 19
        long-term incarceration, lack of participation in reunification
        services and lack of visitation with the child.

        8.) On 5/28/14, a permanency hearing was conducted on the
        CHINS petition at which the juvenile court approved a
        permanency plan of termination of the parent-child relationship
        and adoption of the child due to the failure of the child’s parents
        to fulfill their parental obligations to the child or remedy the
        child’s CHINS condition.

        9.) The child’s father has multiple criminal case convictions and
        violations of probation during the child’s life and during the
        pendency of the CHINS and termination matters:

                 a. The child’s father pled guilty under cause number
                 48C06-1401-FD-98 to possession of a controlled
                 substance on 4/1/14 and was sentenced to extended
                 incarceration as a result. This conviction occurred
                 and the facts leading to the condition took place
                 during the pendency of the CHINS case.

                 b. The child’s father committed additional criminal
                 acts on 3/1/14 and was charged with possession of a
                 controlled substance under cause number 48C06-
                 l403-FD-405. He pled guilty to this charge on
                 4/1/14 as well. Again, the criminal activity took
                 place during the pendency of the CHINS
                 proceedings.

                 c. The child’s father had committed criminal acts in
                 April of 2010, and was charged with three separate
                 counts of dealing controlled substances as class B
                 Felonies, under cause number 48D01-1004-FB-72.
                 He pled guilty to all three counts on 10/5/10. There
                 were multiple aggravating factors found by that
Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 5 of 19
                 court, including prior juvenile and criminal history,
                 that the father was on probation at the time he
                 committed these new events, and that he had
                 numerous arrests for resisting law enforcement,
                 multiple contempt findings, and multiple failures to
                 appear. He was sentenced to a term of 16 years’
                 imprisonment, with 9 of those years suspended. On
                 12/11/13, he was permitted to participate in a re-
                 entry program. On 1/8/14, he failed to appear for a
                 hearing and a warrant was issued for his arrest. On
                 1/27/14, a violation of probation was filed. On
                 2/25/14, the father admitted to violating his
                 probation by committing additional criminal acts (see
                 subparagraph a. above). On 4/1/14, he admitted to
                 committing the additional crimes described in
                 subparagraph b. above. He was given an additional 7
                 years executed time on this cause of action as a
                 result.

        10.) The criminal activity detailed in paragraph 9.) above
        demonstrates that the child’s father is not seriously attempting to
        fulfill his parental obligations. Instead, this career demonstrates
        that the child’s father has chosen a life of criminal activity and
        drug seeking completely incompatible with being a parent. Much
        of his criminal record takes place during the very heart of the
        underlying CHINS proceedings for this child.

        11.) The child’s father was given multiple opportunities to
        participate in probation programs and improve his life and his
        ability to fulfill parental obligations. This included participation
        in a re-entry program that enabled the father to be at liberty and
        participate in reunification services if he so chose, beginning on
        12/11/13. In less than a month (1/8/14), the child’s father
        reverted to form and committed new criminal acts of illegal drug
        possession. He repeated this conduct in March of 2014. Despite
Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 6 of 19
        the opportunities given, the child’s father abdicated any sense of
        responsibility to the child.

        12.) The child’s father’s choices have deprived him of any
        meaningful participation in the child’s life and have led to
        extended incarceration that will continue to interfere with his
        ability to interact with the child, even if he completely changed
        his pattern of conduct, which to date has not occurred.

        13.) The child’s father has not completed any reunification
        services or otherwise demonstrated that he has eliminated
        criminal conduct or drug abuse as his normal state.

        14.) The father’s lack of interest in this child’s life, as
        demonstrated by the lack of participation in reunification
        services, lack of contact with the child, and conscious choice to
        pursue crime and drugs over and against a meaningful
        relationship with his child, constitutes clear and convincing
        evidence of the reasonable probability that the conditions which
        resulted in the removal of the child and reasons for the continued
        placement of the child outside the father’s home will not be
        remedied, and that continuation of the Parent-child relationship
        poses a threat to the child’s well-being.

        15.) The same findings are now additionally made to support the
        finding that termination of the parent-child relationship is in the
        child’s best interests.

        16.) The child’s CASA and the child’s case manager from DCS
        testified that termination of the parent-child relationship would
        be in the child’s best interests. The Court agrees with this
        opinion and now adopts this opinion as its own and finds it as a
        fact for purposes of these termination proceedings.



Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 7 of 19
        17.) There is a satisfactory plan for the permanency of the child,
        that being adoption.

        18.) The Court now adopts each of the facts elicited above as its
        own findings upon due consideration of the testimony and
        evidence presented, and as individual bases for its judgment in
        this cause.

        19.) Any matter enumerated above as a Finding of Fact which
        may be found as a Conclusion of Law is hereby deemed a
        Conclusion of Law.

        CONCLUSIONS OF LAW

        1.) The child is under the age of eighteen (18) years old.

        2.) The Madison County Circuit Court 2 found the child to be a
        Child in Need of Services under cause number 48C02-1205-JC-
        89, in an Order on Fact Finding issued on 5/23/12.

        3.) The child has been removed from the home of the biological
        father since 7/31/12 to the present, and been in Court-ordered
        placement since that date to the present. The biological father
        has not had the child in his care or custody since before the
        beginning of CHINS or termination proceedings.

        4.) The child has been removed from the care and custody of the
        biological father under the terms of a dispositional decree for
        more than six (6) months.

        5.) The Dispositional Order on the underlying CHINS Petition
        was issued on 6/20/12.




Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 8 of 19
              6.) There is a reasonable probability that the continuation of the
              parent-child relationship between the biological father and child
              poses a threat to the well-being of the child.

              7.) There is a reasonable probability that the conditions that
              resulted in the child’s removal from and continued placement
              outside the care and custody of the biological father will not be
              remedied.

              8.) Termination of the parent-child relationship between the
              biological father and the minor child is in the best interests of the
              child.

              9.) The plan of DCS for the care and treatment of the child, that
              being adoption of the child, is acceptable and satisfactory.

              10.) Any matter enumerated above as a Conclusion of Law
              which may be found as a Finding of Fact is hereby deemed a
              Finding of Fact.


      Appellant’s App. at 24-27. This appeal ensued.


                                     Discussion and Decision
[5]   We begin our review of this appeal by acknowledging that “[t]he traditional

      right of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996),

      trans. denied. However, a trial court must subordinate the interests of the

      parents to those of the child when evaluating the circumstances surrounding a

      termination. Schultz v. Porter Cty. Ofc. of Family & Children (In re K.S.), 750
      Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 9 of 19
      N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

      relationship is proper where a child’s emotional and physical development is

      threatened. Id. Although the right to raise one’s own child should not be

      terminated solely because there is a better home available for the child, parental

      rights may be terminated when a parent is unable or unwilling to meet his or

      her parental responsibilities. Id. at 836.


[6]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove:

              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                                                      ***

              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2). DCS’s “burden of proof in termination of parental

      rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child
      Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 10 of 19
      Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-

      14-2).


[7]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Ofc. of

      Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

      denied. Instead, we consider only the evidence and reasonable inferences that

      are most favorable to the judgment. Id. Moreover, in deference to the trial

      court’s unique position to assess the evidence, we will set aside the court’s

      judgment terminating a parent-child relationship only if it is clearly erroneous.

      Judy S. v. Noble Cty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), trans. denied.


[8]   Here, in terminating Father’s parental rights, the trial court entered specific

      findings of fact and conclusions thereon. When a trial court’s judgment

      contains special findings and conclusions, we apply a two-tiered standard of

      review. Bester v. Lake Cty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

      2005). First, we determine whether the evidence supports the findings and,

      second, we determine whether the findings support the judgment. Id.

      “Findings are clearly erroneous only when the record contains no facts to

      support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

      102 (Ind. 1996). If the evidence and inferences support the trial court’s

      decision, we must affirm. In re L.S., 717 N.E.2d at 208.


      Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 11 of 19
                                 Issue One: Sufficiency of the Evidence

[9]    Father first contends that the trial court erred in concluding that he will not

       remedy the conditions that resulted in Children’s removal; that the continuation

       of the parent-child relationships poses a threat to the well-being of Children;

       and that termination is in the best interests of Children. Because Indiana Code

       Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we address only whether

       the trial court erred in concluding that continuation of the parent-child

       relationships poses a threat to Children and that termination is in Children’s

       best interests.


                            Continuation of the Parent-Child Relationship

[10]   Father contends that the trial court’s conclusion that continuation of the parent-

       child relationships would pose a threat to Children is not supported by the

       evidence. However, Father’s arguments are simply requests that we reweigh

       the evidence, which we cannot do. In re D.D., 804 N.E.2d at 265. Instead, we

       must determine whether the evidence most favorable to the judgment supports

       the trial court’s conclusion. Quillen, 671 N.E.2d at 102. We hold that it does.


[11]   The trial court’s conclusion is supported by the evidence. Family Case

       Manager (“FCM”) Talisha Glassburn testified that Father “has been

       incarcerated most of the children’s li[ves] and will continue to be incarcerated

       for at least the next three and a half, four years,” and she stated that she did

       “not feel that [Father] can provide for the children.” Tr. at 56. This testimony

       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 12 of 19
       is supported by the uncontested fact that Father’s criminal history dates back to

       2009, with convictions related to possession and dealing in controlled

       substances. In its brief on appeal, DCS states that Father continues to be

       incarcerated, with an earliest possible release date of April 20, 2018. Father

       does not dispute that fact. Moreover, at the termination hearing, Father

       acknowledged that he has not been able to “[p]rovide as the father [Children]

       need” and that he is “not part of the solution right now” in light of his

       incarceration. Id. at 93.


[12]   All of this evidence clearly supports the trial court’s conclusion that

       continuation of the parent-child relationships would pose a threat to Children.

       A trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Shupperd v. Miami

       Cty. Div. of Family & Children (In re E.S.), 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). When the evidence shows that the emotional and physical development

       of a child in need of services is threatened, termination of the parent-child

       relationship is appropriate. Id. Father clearly has a habitual pattern of criminal

       activity, incarceration, and substance abuse, and there is no evidence that those

       conditions are likely to change. Moreover, Father acknowledged that he had

       not been “there to help [his] kids” and had not been able to “provide as the

       father they need.” Tr. at 93. There was no evidence that Father would be in a



       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 13 of 19
       position to care for Children in the future. The evidence shows that Children

       need permanency. The trial court’s conclusion is not clearly erroneous.


                                                  Best Interests

[13]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t. of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in the child’s

       best interests.” In re A.K., 924 N.E.2d at 224 (emphasis added).


[14]   Again, on this issue, Father’s contentions amount to a request that we reweigh

       the evidence, which we will not do. As the trial court found, both the FCM and

       the Court Appointed Special Advocate testified that termination of Father’s

       parental rights is in the children’s best interests. The totality of the evidence,

       including Father’s historical inability to be a law-abiding citizen or to provide a

       safe and stable home, supports the trial court’s conclusion that termination of

       Father’s parental rights is in Children’s best interests.

       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 14 of 19
                                  Issue Two: Delay of Final Judgment

[15]   Father next contends that the trial court erred when it “postponed its

       pronouncement of judgment pursuant to Indiana Code Section 31-35-2-8,”

       Appellant’s Br. at 17, which provides that if the court finds that the allegations

       in a petition to terminate parental rights are true, the court shall terminate the

       parent-child relationship. Otherwise, if the court does not find that the

       allegations in the petition are true, the court shall dismiss the petition. I.C. §

       31-35-2-8. In short, Father maintains that, when it did not either enter

       judgment on the petitions or dismiss the petitions within a certain time

       following the fact-finding hearing in August 2014, the trial court failed to

       comply with the statute and, therefore, the judgment is “clearly erroneous.”

       Appellant’s Br. at 18. We cannot agree.


[16]   As DCS points out, following the August 2014 hearing, the trial court took the

       matter under advisement with respect to the petitions filed against Father.

       Without explanation, the trial court did not enter its judgment with respect to

       Father until March 1, 2016. In support of his contention that that delay in

       entering judgment was clear error, Father cites Bailey v. Dubois Cty. Dep’t of Child

       Servs. (In re S.B.), 896 N.E.2d 1243, 1248 (Ind. Ct. App. 2008), where this court

       held that the trial court violated Indiana Code Section 31-35-2-8 when it

       “postpone[d] its pronouncement of judgment and g[a]ve Father one final

       chance despite its conclusion that DCS had already satisfied its burden of

       proof[.]” But in S.B., we also held that the error was harmless. Id. Likewise,
       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 15 of 19
       here, if the trial court did err, that error was harmless given Father’s continued

       incarceration and failure to show how he was harmed by the trial court’s delay

       in entering judgment.


                                          Issue Three: Due Process

[17]   Finally, Father contends that the trial court violated his right to due process

       both when it held a fact-finding hearing on February 24, 2015, in his absence

       and when it delayed entering final judgment until March 1, 2016. We address

       each contention in turn.


[18]   When the State seeks to terminate the parent-child relationship, it must do so in

       a manner that meets the requirements of due process. Z.G. v. Marion Cty. Ofc. of

       Family & Children (In re C.G.), 954 N.E.2d 910, 917 (Ind. 2011). Due Process

       has never been defined, but the phrase embodies a requirement of “fundamental

       fairness.” Id. “The U.S. Supreme Court has written that ‘the fundamental

       requirement of due process is the opportunity to be heard at a meaningful time

       and in a meaningful manner.’” Id. (quoting Mathews v. Eldridge, 424 U.S. 319,

       333 (1976)).


[19]   First, Father maintains that the February 24, 2015, hearing was “in essence a

       continuation of the Final Termination hearing” and he was “not given the

       opportunity to be heard[.]” Appellant’s Br. at 19. Father acknowledges that a

       parent does not have a constitutional right to be physically present at a final

       termination hearing, but he asserts that Indiana Code Section 31-35-2-6.5(e)

       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 16 of 19
       requires the trial court to “provide to a parent an opportunity to be heard and

       make recommendations to the court at the hearing,” which includes the right to

       submit a written statement to the court. And Father asserts that Indiana Code

       Section 31-32-2-3(b) provides that, in termination proceedings, a parent is

       entitled to cross-examine witnesses, obtain witnesses or tangible evidence, and

       introduce evidence. Thus, Father maintains that the trial court’s denial of any

       opportunity for him to be heard violated his right to due process.


[20]   However, as DCS points out, and as Father does not deny, Father had notice of

       the February 24, 2015, hearing and, in any event, that hearing only pertained to

       the petitions against Mother. At the beginning of the hearing, the trial court

       reiterated that he had taken the matter under advisement “to see how the

       Mother was going to do.” Tr. at 126. The trial court then heard evidence only

       regarding Mother’s lack of progress since the prior hearing and, at the

       conclusion of the February 24 hearing, the court stated as follows:

               At the last hearing, the Court had some hope and some question
               on whether or not the condition that resulted in the removal of
               the children could be remedied if the Mother got on track and got
               this criminal case behind her. She certainly hasn’t done that.
               We’ve given her ample opportunity. The Court now does find
               that the termination is in the best interest of the child[ren].




       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016   Page 17 of 19
       Id. at 132.4 Because Father had notice of the hearing, and because the hearing

       did not pertain to DCS’s petitions to terminate Father’s parental rights, Father

       cannot show that he was denied his right to due process.


[21]   Father also contends that “the trial court’s delay for over a year before entering

       the termination order was unreasonable” and violated his right to due process

       because it “was based upon evidence existing at the time of the hearing in

       August 2014 more than one and one-half (1 1/2) years from the date the order

       was entered on March 1, 2016.” Appellant’s Br. at 19-20. In particular, Father

       maintains that it was fundamentally unfair for the trial court to enter judgment

       based on stale evidence “where there could be a change in circumstances which

       would require the petition for involuntary termination of parental rights be

       denied.” Id. at 20. But Father does not demonstrate what new evidence he

       would have presented to the trial court to show a change in circumstances

       between the August 2014 hearing and the March 2016 judgment. In short,

       Father has not shown that he was harmed by the trial court’s delay in

       terminating his parental rights.




       4
         Following that hearing, DCS submitted proposed findings and conclusions only with respect to its petitions
       against Mother. Neither the parties nor the trial court prompted the court to enter judgment with respect to
       Father’s parental rights until almost one year later.
       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016        Page 18 of 19
[22]   Moreover, as DCS points out, Father was entitled under Trial Rule 53.2(A) 5 to

       move to withdraw the proceedings from the trial court and request that our

       supreme court appoint a special judge to rule on the petitions, but Father did

       not so move. While we agree with Father that the trial court’s delay in entering

       judgment was unreasonable, because Father had an opportunity to move for a

       change of judge, he cannot demonstrate that he was denied his right to due

       process.


[23]   Affirmed.


       Bailey, J., and May, J., concur.




       5
          Trial Rule 53.2(A) provides: “Whenever a cause . . . has been tried to the court and taken under
       advisement by the judge, and the judge fails to determine any issue of law or fact within ninety (90) days, the
       . . . cause may be withdrawn from the trial judge and transferred to the Supreme Court for the appointment
       of a special judge.”
       Court of Appeals of Indiana | Memorandum Decision 48A05-1603-JT-723 | December 29, 2016           Page 19 of 19